DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Action is response to Pre-interview First Office Action filed 09/28/2020 and Applicant Initiated Interview on December 28, 2020. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 7 of U.S. Patent No. 10,410,294. 
Regarding claims 1, 9, and 17, Claim 1 of U.S. Patent No. 10,410,294 discloses
receiving, by a device, plan information identifying a plan for an event (Claim 1: receiving, by a device, plan information identifying a plan for an event), 
receiving, by the device, transaction information identifying transactions (Claim 1: receiving, by the device and after receiving the plan information, transaction information identifying transactions associated with the account),
the transactions including an expenditure related to a purchase  (Claim 1: transactions associated with the account);

determining, by the device, that a threshold preference for a plan item of the plan is satisfied based on one or more of the transactions related to the plan (Claim 1: determining, by the device, that a threshold preference for a particular plan item of the plan is satisfied based on one or more of the transactions related to the plan);
wherein the threshold preference is associated with a budget associated with the plan item  (Claim 1: a preference associated with the particular plan item);
processing, by the device, information associated with the plan item, the plan information, and the transaction information, with a machine learning model, to determine one or more recommendations for the plan (Claim 1: and the transaction information, with the second machine learning model, to determine the one or more recommendations for the plan); and
automatically performing, by the device, one or more actions based on the one or more recommendations for the plan  (Claim 1: automatically performing, by the device, one or more actions based on the one or more recommendations for the plan). 
Regarding claims 2, 10, and 17, Claim 11 of U.S. Patent No. 10,410,294 discloses wherein the threshold preference is satisfied when transactions for the plan item exceed the budget associated with the plan item (Claim 11: information indicating that the particular plan item satisfies the threshold preference). 
Regarding claims 3, 11, and 18, Claim 11 of U.S. Patent No. 10,410,294 discloses wherein the threshold preference is set to less than the budget associated with the plan item (Claim 11: information indicating that the particular plan item satisfies the threshold preference).

Regarding claims 5 and 13, Claim 3 of U.S. Patent No. 10,410,294 discloses providing information indicating the one or more recommendations to a user device associated with a user of the plan (See Claim 3). 
Regarding claims 6 and 14, Claim 4 of U.S. Patent No. 10,410,294 discloses the machine learning model includes one or more of: a Markov model, a Bayesian model, or a Bayesian-Markov decision model (See Claim 4). 
Regarding claims 7 and 15, Claim 7 of U.S. Patent No. 10,410,294 discloses wherein the transaction information includes information associated with transactions related to the event and transactions not related to the event (See Claim 7). 
Regarding claims 8 and 16, Claim 1 of U.S. Patent No. 10,410,294 discloses wherein the information associated with the plan item includes information identifying: a priority associated with the plan item, and a preference associated with the plan item (Claim 1: a priority associated with the particular plan item, and a preference associated with the particular plan item). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2020/0111184; Cited in PTO-892 Part of Paper No. 20200922) in view of Fulshaw et al. (US 2011/0153298; Cited in PTO-892 Part of Paper No. 20200922) and Ghosh et al. (US 2015/0134511; Cited in PTO-892 Part of Paper No. 20200922).
Regarding claim 1, Ly discloses a method, comprising:
receiving, by a device, plan information identifying a plan for an event (paragraph [0052] see itinerary with travel plan),
receiving, by the device, transaction information identifying transactions (paragraphs [0011], [0052] see transaction data),
the transactions including an expenditure related to a purchase (paragraphs [0011], [0052] see transaction associated with a travel purchase);
processing, by the device, the plan information and the transaction information to identify transactions related to the plan (paragraphs [0011], [0014], [0052]).
Ly fails to specifically disclose determining, by the device, that a threshold preference for a plan item of the plan is satisfied based on one or more of the transactions related to the plan; wherein the threshold preference is associated with a budget associated with the plan item; processing, by the device, information associated with the plan item, the plan information, and the transaction information, with a machine learning model, to determine one or more recommendations for the plan; and automatically performing, by the device, one or more actions based on the one or more recommendations for the plan. 
However, Fulshaw discloses determining, by the device, that a threshold preference for a plan item of the plan is satisfied based on one or more of the transactions related to the plan (paragraphs [0076]-[0077]).
Ghosh discloses wherein the threshold preference is associated with a budget associated with the plan item (paragraphs [0015], [0023], [0062]); 

automatically performing, by the device, one or more actions based on the one or more recommendations for the plan (paragraphs [0015], [0023], [0062]). 
Therefore, taking the teachings of Ly in combination of Fulshaw and Ghosh as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to determining that a threshold preference for a plan item of the plan is satisfied based on one or more of the transactions related to the plan; wherein the threshold preference is associated with a budget associated with the plan item; processing information associated with the plan item, the plan information, and the transaction information, with a machine learning model, to determine one or more recommendations for the plan; and automatically performing one or more actions based on the one or more recommendations for the plan in order to determine when the user may travel allows the issuing institutions and/or transaction service providers to avoid false fraud alerts from a user's legitimate foreign transactions and to offer the user timely travel benefits and/or incentives (Ly: paragraph [0005]).
Regarding claim 2 and 10, Ly in combination with Fulshaw and Ghosh discloses the method of claim 1, wherein the threshold preference is satisfied when transactions for the plan item exceed the budget associated with the plan item (Ghosh: paragraphs [0015], [0023], [0062]).
Regarding claim 3 and 11, Ly in combination with Fulshaw and Ghosh discloses the method of claim 1, wherein the threshold preference is set to less than the budget associated with the plan item (Ghosh: paragraphs [0015], [0023], [0062]). 

Regarding claim 6 and 14, Ly in combination with Fulshaw and Ghosh discloses the method of claim 1, wherein: the machine learning model includes one or more of: a Markov model, a Bayesian model, or a Bayesian-Markov decision model (Fulshaw: paragraphs [0076]-[0077]) and (Ghosh: paragraph [0062]). 
Regarding claim 7 and 15, Ly in combination with Fulshaw and Ghosh discloses the method of claim 1, wherein the transaction information includes information associated with transactions related to the event and transactions not related to the event (Ly: paragraphs [0011], [0052]). 
Regarding claim 8 and 16, Ly in combination with Fulshaw and Ghosh discloses the method of claim 1, wherein the information associated with the plan item includes information identifying: a priority associated with the plan item, and a preference associated with the plan item  (Ly: paragraphs [0011], [0052]) and (Ghosh: paragraphs [0011], [0062]). 
Claims 17-19 are drawn to a non-transitory computer-readable medium comprising code means for generating steps of claims 1-3.  Therefore, the same rationale applied to claims 1-3 apply. In addition, Ly in combination with Fulshaw and Ghosh inherently discloses a computer program product, i.e., given that Ly/Fulshaw/Ghosh discloses a process, the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Allowable Subject Matter
Claims 4, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648